             Case 2:19-cv-00910-TLN-DB Document 54 Filed 01/04/21 Page 1 of 4



 1   LONGYEAR & LAVRA, LLP
     Van Longyear, CSB No.: 84189
 2   Nicole M. Cahill, CSB No.: 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for Defendants,
     County of Sacramento, Deputy Blake Grinder,
 6   Deputy Kenneth Lloyd, Deputy John Higley,
     Deputy Andrew Garside, Sgt. Kelley Bunn,
 7   Sgt. Gregory Johnson, Sgt. Charles Gailey
     and Sheriff Scott Jones
 8
     Jeremy I. Lessem, Esq. SBN: 213406
 9   Lessem, Newstat & Tooson, LLP
     3450 Cahuenga Blvd W., Ste 102
10   Los Angeles, CA 90068
     T: 818-582-3087
11   F: 818-484-3087
12   Karen C. Joynt, SBN 206332
     Law Office of Karen Joynt
13   222 S. Lake Ave., Ste. 300
     Pasadena, CA 91101
14
     Attorneys for Plaintiffs
15
     XAVIER BECERRA, State Bar No. 118517
16   Attorney General of California
     ALBERTO L. GONZALEZ, State Bar No. 117605
17   Supervising Deputy Attorney General
     MATTHEW W. ROMAN, State Bar No. 267717
18   Deputy Attorney General
     JOHN C. BRIDGES, State Bar No. 248553
19   Deputy Attorney General
     1300 I Street, Suite 125
20   P.O. Box 944255
     Sacramento, CA 94244-2550
21   Telephone: (916)210-7529
     Fax: (916)322-8288
22
     Attorneys for Defendant California Highway Patrol
23   Officer Greg White
24   PORTER SCOTT
     A PROFESSIONAL CORPORATION
25   Carl L. Fessenden, SBN 161494
     Suli A. Mastorakos, SBN 330383
26   350 University Ave., Suite 200
     Sacramento, CA 95825
27   TEL: 916.929.1481
     FAX: 916.927.3706
28
     Attorneys for Defendant Patricia Robinson-Hard
       STIPULATED REQUEST TO MODIFY SCHEDULING ORDER TO EXTEND DEADLINES FOR FACT DISCOVERY
                                         CUTOFF AND ORDER
                                                -1
            Case 2:19-cv-00910-TLN-DB Document 54 Filed 01/04/21 Page 2 of 4



 1
                                 UNITED STATES DISTRICT COURT
 2
               EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
 3
 4   SILVIA SOTO, an individual, LATANYA         )      Case No.: 2:19-cv-00910-TLN-DB
     ANDREWS, an individual, MARCELO M.S., )
 5   minor, and MARLENIE M.S., a minor, by and )        STIPULATED REQUEST TO MODIFY
     through their guardian ad litem, SILVIA     )      SCHEDULING ORDER TO EXTEND
 6   SOTO, in each case both individually and as )      DEADLINES FOR FACT DISCOVERY
     successors-in-interest to the ESTATE OF     )      CUT OFF AND ORDER
 7   MARSHALL MILES, Deceased,                   )
                                                 )
 8          Plaintiffs                           )
                                                 )
 9   v.                                          )
                                                 )
10   COUNTY OF SACRAMENTO, BLAKE                 )
     GRINDER, KENNETH LLOYD, JOHN                )
11   HIGLEY, ISRAEL HERNANDEZ, FNU               )
     JENNINGS, ANDREW GARSIDE, GREG )
12   WHITE, KELLEY BUNN, CHARLES                 )
     GAILEY, SCOTT JONES and DOES 1              )
13   through 100, inclusive,                     )
                                                 )
14                   Defendants.                 )
                                                 )
15
            Under Federal Rules of Civil Procedure 16(b)(1)(A) and Local Rule 143, the parties,
16
     through counsel, stipulate to and hereby request a modification of this Court’s scheduling order.
17
     Pursuant to the Court’s Initial Scheduling Order (ECF No. 4), the current schedule is as follows:
18
           Fact discovery cut off: January 8, 2021
19
           Expert witness disclosure: March 9, 2021
20
           Supplemental expert disclosure: April 8, 2021
21
           Dispositive motion deadline: July 7, 2021
22
     The parties in this case request an extension only as to the fact discovery cut off. The parties
23
     request that the current deadline of January 8, 20201 be extended until February 5, 2021. No other
24
     modifications are sought at this time. The parties request all other deadlines remain in effect.
25
            A scheduling order may only be modified upon a showing of good cause and by leave of
26
     Court. Fed. R. Civ. Proc. 6(b)(1)(A); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609
27
     (9th Cir. 1992). In considering whether a party moving for a schedule modification has good
28

       STIPULATED REQUEST TO MODIFY SCHEDULING ORDER TO EXTEND DEADLINES FOR FACT DISCOVERY
                                         CUTOFF AND ORDER
                                                -2
            Case 2:19-cv-00910-TLN-DB Document 54 Filed 01/04/21 Page 3 of 4



 1   cause, the Court primarily focuses on the diligence of the party seeking the modification. Johnson,
 2   975 F.2d at 609.
 3          The parties have worked diligently in litigating this matter. The parties have conducted
 4   numerous depositions in addition to multiple sets of written discovery. Plaintiffs served a Rule
 5   30(b)(6) deposition notice to Defendant County of Sacramento on December 2, 2020 seeking a
 6   deponent to testify as to a range of topics, including policy revision procedures and specific
 7   training in six categories received by six of the County’s employees. The parties also attended a
 8   mediation on December 16, 2020. Due to the holidays, the ongoing COVID-19 pandemic, the
 9   intervening mediation, and the availability of witnesses and counsel, the parties agree to and
10   request the Court order an extension of fact discovery. The extension would allow the Rule
11   30(b)(6) depositions to move forward and any additional discovery that may be required. The
12   parties have not previously sought a modification of the scheduling order and the requested
13   extension will not affect any other deadline in the Court’s scheduling order.
14          For these reasons, good cause exists to modify the fact discovery cut off deadline. The
15   parties therefore agree and request the fact discovery cut off be extended to February 5, 2021.
16          IT IS SO STIPULATED.
17    Dated: December 30, 2020                    LONGYEAR & LAVRA, LLP
18
                                            By: /s/ Nicole M. Cahill
19                                              VAN LONGYEAR
                                                NICOLE M. CAHILL
20                                              Attorneys for Defendants,
                                                County of Sacramento, Deputy Blake Grinder,
21                                              Deputy Kenneth Lloyd, Deputy John Higley,
                                                Deputy Israel Hernandez, Deputy Jacqueline
22                                              Jennings, Deputy Andrew Garside, Sgt. Kelley
                                                Bunn, Sgt. Charles Gailey and Sheriff Scott Jones
23
      Dated: December 30, 2020                    LESSEM, NEWSTAT & TOOSON, LLP
24
25                                          By: /s/ Jeremy I. Lessem
                                                JEREMY I. LESSEM
26                                              Attorneys for Plaintiffs
27
     ///
28   ///
       STIPULATED REQUEST TO MODIFY SCHEDULING ORDER TO EXTEND DEADLINES FOR FACT DISCOVERY
                                         CUTOFF AND ORDER
                                                -3
               Case 2:19-cv-00910-TLN-DB Document 54 Filed 01/04/21 Page 4 of 4



 1    Dated: December 30, 2020                      LAW OFFICE OF KAREN JOYNT
 2
                                              By: /s/Karen Joynt
 3                                                KAREN JOYNT
                                                  Attorneys for Plaintiffs
 4
      Dated: December 30, 2020                      OFFICE OF THE ATTORNEY GENERAL
 5
 6                                            By: /s/Matthew W. Roman
                                                  JOHN C. BRIDGES
 7                                                MATTHEW W. ROMAN
                                                  Attorneys for defendant
 8                                                Officer White
 9    Dated: December 30, 2020                     PORTER SCOTT
                                                   A PROFESSIONAL CORPORATION
10
11                                            By: /s/ Carl L. Fessenden
                                                  CARL L. FESSENDEN
12                                                SULI A. MASTORAKOS
                                                  Attorneys for Defendant
13                                                Patricia Robinson-Hard
14
15
16
17
18                                                 ORDER
19             Good cause appearing, the parties’ stipulated request to modify the Court’s Scheduling
20   Order (ECF No. 4) is GRANTED.
21             The parties may conduct discovery until February 5, 2021. All other deadlines remain in
22   effect.
23
               DATED: December 30, 2020
24
25
26                                                              Troy L. Nunley
                                                                United States District Judge
27
28

       STIPULATED REQUEST TO MODIFY SCHEDULING ORDER TO EXTEND DEADLINES FOR FACT DISCOVERY
                                         CUTOFF AND ORDER
                                                -4
